DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reply Under 37 CFR 1.111
The submission of the reply filed on June 1, 2022 to the non-final Office action of March 1, 2022 is acknowledged. The Office action on the currently pending claims 1-21 follows.
Claim Objections
Claim 18 is objected to because of the following informalities:
Claim 18: the clause “at least one cooling fan that is configured to direct cooling air across the cooling fins and is disposed within the housing and at least a portion of the one or more heat-generating electronic devices” should be amended to recite “at least one cooling fan that is configured to direct cooling air across the cooling fins and at least a portion of the one or more heat-generating electronic devices and is disposed within the housing” in order to maintain proper idiomatic English.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 12 of copending Application No. 17/111,437 (Reference Application) in view of Kamimura et al. (US 2014/0185231). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Reference Application in view of Kamimura are obvious over the claims of the instant application. Please see the table below for mapping in which the bolded limitations indicate the corresponding limitations between the Reference Application and the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application
Reference Application:
1) A portable computing device, comprising: a base portion that includes a keyboard; and a display portion that is movably coupled to the base portion and includes: a heat sink with cooling fins; one or more heat-generating electronic devices that are thermally coupled to the heat sink (the heat sink comprises the vapor chamber in the reference application); and at least one cooling fan configured to direct cooling air across the cooling fins and at least a portion of the one or more heat-generating electronic devices.
1) A computing device, comprising: a heat sink that has a plurality of cooling fins and a vapor chamber; one or more heat-generating electronic devices that are thermally coupled to the vapor chamber; and at least one cooling fan configured to direct cooling air across the plurality of cooling fins, wherein a first fin included in the plurality of cooling fins and a second fin included in the plurality of cooling fins form a first air passage that has a first air inlet opening and a first air outlet opening, and wherein each of the first fin and the second fin has a planar shape that is at least one of linear or curved, the first fin is adjacent to the second fin with no intervening fins between the first fin and the second fin, and a first distance between the first fin and the second fin proximate to the first air inlet opening is less than a second distance between the first fin and the second fin proximate to the first air outlet opening.

11) The computing device of claim 1, wherein the heat sink, the one or more heat-generating electronic devices, and the at least one cooling fan are disposed within a display portion of the computing device.

12) The computing device of claim 11, wherein the display portion is configured to be movably coupled to a base portion of a computing device that includes a keyboard.
3) The portable computing device of claim 1, wherein the heat sink includes a vapor chamber that is thermally coupled to the cooling fins.
1) A computing device, comprising: a heat sink that has a plurality of cooling fins and a vapor chamber; one or more heat-generating electronic devices that are thermally coupled to the vapor chamber; and at least one cooling fan configured to direct cooling air across the plurality of cooling fins, wherein a first fin included in the plurality of cooling fins and a second fin included in the plurality of cooling fins form a first air passage that has a first air inlet opening and a first air outlet opening, and wherein each of the first fin and the second fin has a planar shape that is at least one of linear or curved, the first fin is adjacent to the second fin with no intervening fins between the first fin and the second fin, and a first distance between the first fin and the second fin proximate to the first air inlet opening is less than a second distance between the first fin and the second fin proximate to the first air outlet opening.
18) A display, comprising: a housing (although the scope of display portion could be considered to encompass a housing, an additional reference is provided below to further explicitly teach a housing); a heat sink with cooling fins that is disposed within the housing; one or more heat-generating electronic devices that are thermally coupled to the heat sink and disposed within the housing; and at least one cooling fan that is configured to direct cooling air across the cooling fins and is disposed within the housing and at least a portion of the one or more heat-generating electronic devices.
1) A computing device, comprising: a heat sink that has a plurality of cooling fins and a vapor chamber; one or more heat-generating electronic devices that are thermally coupled to the vapor chamber; and at least one cooling fan configured to direct cooling air across the plurality of cooling fins, wherein a first fin included in the plurality of cooling fins and a second fin included in the plurality of cooling fins form a first air passage that has a first air inlet opening and a first air outlet opening, and wherein each of the first fin and the second fin has a planar shape that is at least one of linear or curved, the first fin is adjacent to the second fin with no intervening fins between the first fin and the second fin, and a first distance between the first fin and the second fin proximate to the first air inlet opening is less than a second distance between the first fin and the second fin proximate to the first air outlet opening.

11) The computing device of claim 1, wherein the heat sink, the one or more heat-generating electronic devices, and the at least one cooling fan are disposed within a display portion of the computing device.
19) The display of claim 18, wherein the display is configured to be movably coupled to a base of a computing device that includes a keyboard.
12) The computing device of claim 11, wherein the display portion is configured to be movably coupled to a base portion of a computing device that includes a keyboard.
20) The display of claim 18, wherein the heat sink includes a vapor chamber that is thermally coupled to the cooling fins.
1) A computing device, comprising: a heat sink that has a plurality of cooling fins and a vapor chamber; one or more heat-generating electronic devices that are thermally coupled to the vapor chamber; and at least one cooling fan configured to direct cooling air across the plurality of cooling fins, wherein a first fin included in the plurality of cooling fins and a second fin included in the plurality of cooling fins form a first air passage that has a first air inlet opening and a first air outlet opening, and wherein each of the first fin and the second fin has a planar shape that is at least one of linear or curved, the first fin is adjacent to the second fin with no intervening fins between the first fin and the second fin, and a first distance between the first fin and the second fin proximate to the first air inlet opening is less than a second distance between the first fin and the second fin proximate to the first air outlet opening.

Regarding claim 1 of the instant application, the Reference Application does not claim a portable computing device and at least one cooling fan configured to direct cooling air across at least a portion of the one or more heat-generating electronic devices.
However, Kamimura teaches (Figs.1-10) a portable computing device (1 is a portable computer) and at least one cooling fan (28) configured to direct cooling air across ([0075] and [0085]: 28 produces a negative pressure that directs cooling air across at least a portion of 24 because 28 draws air into the housing thus circulating air across at least a portion of 24) at least a portion (portion of 24 where air circulates past) of the one or more heat-generating electronic devices (24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Kamimura to modify the Reference Application such that the computer device is a portable computer device in order to make it easier to transport the computer device for use in different locations and such that the at least one cooling fan directs cooling air across at least a portion of the one or more heat-generating electronic devices in order to further achieve the cooling benefits of the fan by directing cool air across the electronic devices to better dissipate heat generated during use.
Regarding claim 18 of the instant application, the Reference Application does not claim a display, comprising: a housing; a heat sink with cooling fins that is disposed within the housing; one or more heat-generating electronic devices that are disposed within the housing; and at least one cooling fan that is disposed within the housing and at least a portion of the one or more heat-generating electronic devices.
However, Kamimura teaches (Figs.1-10) a display (2), comprising: a housing (21); a heat sink (27A) that is disposed within the housing (27A is disposed within 21); one or more heat-generating electronic devices (24) that are disposed within the housing (24 is disposed within 21); and at least one cooling fan (28) that is disposed within the housing (28 is disposed within 21) and is configured to direct cooling air across ([0075] and [0085]: 28 produces a negative pressure that directs cooling air across at least a portion of 24 because 28 draws air into the housing thus circulating air across at least a portion of 24) at least a portion (portion of 24 where air circulates past) of the one or more heat-generating electronic devices (24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Kamimura to modify the Reference Application such that the display incorporates a housing in order to house parts for the display in a housing that protects the parts from external physical damage and such that the at least one cooling fan directs cooling air across at least a portion of the one or more heat-generating electronic devices in order to further achieve the cooling benefits of the fan by directing cool air across the electronic devices to better dissipate heat generated during use.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10, 12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka et al. (US 2004/0070942) in view of Kamimura et al. (US 2014/0185231).
Regarding claim 1, Tomioka discloses (Figs.1-8) a portable computing device (1), comprising: a base portion (2) that includes a keyboard (5); and a display portion (3) that is movably coupled (3 is movably coupled to 2 through 17a and 17b) to the base portion and includes: a heat sink (27) with cooling fins (47); and at least one cooling fan (29) configured to direct cooling air (air from 29) across the cooling fins ([0066] and [0067]).
Tomioka fails to explicitly disclose a display portion includes one or more heat-generating electronic devices that are thermally coupled to the heat sink; and at least one cooling fan configured to direct cooling air across at least a portion of the one or more heat-generating electronic devices.
However, Kamimura teaches (Figs.1-10) a display portion (2) includes one or more heat-generating electronic devices (24) that are thermally coupled ([0078]) to the heat sink (27A); and at least one cooling fan (28) configured to direct cooling air across ([0075] and [0085]: 28 produces a negative pressure that directs cooling air across at least a portion of 24 because 28 draws air into the housing thus circulating air across at least a portion of 24) at least a portion (portion of 24 where air circulates past) of the one or more heat-generating electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Kamimura to modify Tomioka such that the display portion includes one or more heat-generating electronic devices in order to more easily transfer heat by positioning the one or more heat-generating electronic devices closer to the heat sink in the display portion and such that the at least one cooling fan directs cooling air across at least a portion of the one or more heat-generating electronic devices in order to further achieve the cooling benefits of the fan by directing cool air across the electronic devices to better dissipate heat generated during use. 
Regarding claim 2, Tomioka in view of Kamimura fails to explicitly disclose the one or more heat-generating electronic devices are mounted on a printed circuit board that is coupled to the heat sink.
	However, Kamimura further teaches the one or more heat-generating electronic devices are mounted on a printed circuit board (23) that is coupled to the heat sink (23 is coupled to 24 which is thermally coupled to 27A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Kamimura to modify Tomioka in view of Kamimura such that the one or more heat-generating devices are mounted on a printed circuit board in order to provide a base to support the one or more-heat generating devices, and thus achieve the improved heat transfer as discussed in claim 1 above.
Regarding claim 9, Tomioka discloses the display portion further includes a display screen (10) that is physically separated (10 is physically separated from 27 by 46) from the heat sink by an air gap (Fig.6, 46).
Regarding claim 10, Tomioka discloses the display portion has a first surface (outward surface of 13), and the display portion further includes a first air inlet (65) that is formed in the first surface and is fluidly coupled to the at least one cooling fan ([0051]).
	Regarding claim 12, Tomioka discloses the display portion has a first surface (outward surface of 13); the display portion further includes a first air outlet (48) that is fluidly coupled to the at least one cooling fan ([0067]); and the display portion further includes a first air inlet (65) that is formed in the first surface ([0051]) and is positioned such that, when the base portion rests on a horizontal surface (any horizontal surface that 2 can rest on) and the display portion is opened away from the base portion, the first air inlet is disposed below the first air outlet (as shown in Figs.1 and 6: 65 is disposed below 48 when 3 is opened away from 2 when 2 rests on a horizontal surface).
Examiner’s Note: Further regarding claim 12, the Office notes that the limitation “when the base portion rests on a horizontal surface and the display portion is opened away from the base portion, the first air inlet is disposed below the first air outlet” is a functional limitation. Since the structure of the device of Tomioka in view of Kamimura is identical to the claimed structure, the device of Tomioka in view of Kamimura is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” In the instant case, the base portion can rest on a horizontal surface and the display portion can open away from the base portion thus the first air inlet of Tomioka is taught to be disposed below the air outlet when in the claimed configuration and therefore considered capable of performing the recited function.
Regarding claim 18, Tomioka discloses (Figs.1-8) a display (3), comprising: a housing (11); a heat sink (27) with cooling fins (47) that is disposed within the housing; and at least one cooling fan (29) that is configured to direct cooling air (air from 29) across the cooling fins ([0066] and [0067]) and is disposed within the housing.
Tomioka fails to explicitly disclose a display comprising: one or more heat-generating electronic devices that are thermally coupled to the heat sink and disposed within the housing; and at least one cooling fan configured to direct cooling air across at least a portion of the one or more heat-generating electronic devices.
However, Kamimura teaches (Figs.1-10) a display (2) comprising: one or more heat-generating electronic devices (24) that are thermally coupled ([0078]) to the heat sink (27A) and disposed within the housing (21); and at least one cooling fan (28) configured to direct cooling air across ([0075] and [0085]: 28 produces a negative pressure that directs cooling air across at least a portion of 24 because 28 draws air into the housing thus circulating air across at least a portion of 24) at least a portion (portion of 24 where air circulates past) of the one or more heat-generating electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Kamimura to modify Tomioka such that the display comprises one or more heat-generating electronic devices in order to more easily transfer heat by positioning the one or more heat-generating electronic devices closer to the heat sink in the display portion and such that the at least one cooling fan directs cooling air across at least a portion of the one or more heat-generating electronic devices in order to further achieve the cooling benefits of the fan by directing cool air across the electronic devices to better dissipate heat generated during use.
Regarding claim 19, Tomioka discloses the display is configured to be movably coupled (3 is movably coupled to 2 through 17a and 17b) to a base (2) of a computing device (1) that includes a keyboard (5).
Claims 3-4, 16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka and Kamimura as applied to claims 1 and 18 above, and further in view of Stellman et al. (US 2018/0164042 of record cited in the IDS).
Regarding claim 3, Tomioka in view of Kamimura fails to explicitly disclose the heat sink includes a vapor chamber that is thermally coupled to the cooling fins.
However, Stellman teaches (Figs.2 and 7) the heat sink (15) includes a vapor chamber (12) that is thermally coupled to the cooling fins ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Stellman to modify Tomioka in view of Kamimura such that the heat sink includes a vapor chamber that is thermally coupled to the cooling fins in order to dissipate heat in a compact, plate-like, and thin form ([0020] and [0021]) thus being able to fit in a thin display.
Regarding claim 4, Tomioka in view of Kamimura and Stellman fails to explicitly disclose the at least one cooling fan is mounted on the vapor chamber.
However, Stellman further teaches the at least one cooling fan (16) is mounted on the vapor chamber ([0022]: Examiner’s Note: adjacent means having a common side/border thus adjacent reads on mounted1).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Stellman to modify Tomioka in view of Kamimura and Stellman such that the at least one cooling fan is mounted on the vapor chamber in order to directly expose the vapor chamber to the cooling air of the cooling fan and draw heat away from the one or more heat-generating electronic devices ([0023]).
Regarding claim 16, Tomioka in view of Kamimura fails to explicitly disclose the one or more heat-generating electronic devices are positioned proximate an evaporator portion of a vapor chamber.
However, Stellman teaches (Figs.2 and 7) the one or more heat-generating electronic devices (20) are positioned proximate ([0026] and [0027]) an evaporator portion ([0026]: evaporation region) of a vapor chamber (12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Stellman to modify Tomioka in view of Kamimura such that the one or more heat-generating electronic devices are positioned proximate an evaporator portion of a vapor chamber in order to more easily transfer heat by positioning the one or more heat-generating electronic devices closer to the evaporator portion of the vapor chamber.
Regarding claim 20, Tomioka in view of Kamimura fails to explicitly disclose the heat sink includes a vapor chamber that is thermally coupled to the cooling fins.
However, Stellman teaches (Figs.2 and 7) the heat sink (15) includes a vapor chamber (12) that is thermally coupled to the cooling fins ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Stellman to modify Tomioka in view of Kamimura such that the heat sink includes a vapor chamber that is thermally coupled to the cooling fins in order to dissipate heat in a compact, plate-like, and thin form ([0020] and [0021]) thus being able to fit in a thin display.
Regarding claim 21, Tomioka in view of Kamimura and Stellman fails to explicitly disclose the at least one cooling fan is mounted on the vapor chamber.
However, Stellman teaches the at least one cooling fan (16) is mounted on the vapor chamber ([0022]: Examiner’s Note: adjacent means having a common side/border thus adjacent reads on mounted2).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Stellman to modify Tomioka in view of Kamimura and Stellman such that the at least one cooling fan is mounted on the vapor chamber in order to directly expose the vapor chamber to the cooling air of the cooling fan and draw heat away from the one or more heat-generating electronic devices ([0023]).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka, Kamimura, and Stellman as applied to claim 3 above, and further in view of Huang et al. (US 2017/0023308).
Regarding claim 5, Tomioka in view of Kamimura and Stellman fails to explicitly disclose the vapor chamber includes a plurality of internal columns arranged in a repeating triangular pattern.
However, Huang teaches (Figs.2, 4A, and 4C) the vapor chamber (VC) includes a plurality of internal columns (211) arranged in a repeating triangular pattern (see Fig. 4B below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Huang to modify Tomioka in view of Kamimura and Stellman such that the vapor chamber includes a plurality of internal columns in order to provide an improved means of directing the expanding working fluid to the condenser section of the vapor chamber ([0036]). 

    PNG
    media_image1.png
    454
    442
    media_image1.png
    Greyscale

Regarding claim 6, Tomioka in view of Kamimura, Stellman, and Huang fails to explicitly disclose each internal column included in at least a subset of the plurality of internal columns is adjacent to six other internal columns included in the plurality of internal columns.
However, Huang teaches each internal column (each 211) included in at least a subset (subset of columns not centered on the edge) of the plurality of internal columns is adjacent to six other internal columns (see Fig.4B above: the six 211s surrounding the individual 211) included in the plurality of internal columns.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Huang to modify Tomioka in view of Kamimura, Stellman, and Huang such that each internal column included is adjacent to six other internal columns in order to achieved the improved means of directing the expanding working fluid to the condenser section of the vapor chamber as discussed in claim 5 above.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka and Kamimura as applied to claim 1 above, and further in view of Lin (US 2018/0317343).
Regarding claim 7, Tomioka in view of Kamimura fails to explicitly disclose the one or more heat-generating electronic devices comprise at least two processing units.
However, Lin teaches (Figs.1-3C) the one or more heat-generating electronic devices (140, each of the electronic components collectively form the heat source 140) comprise at least two processing units ([0028]: CPU and GPU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Lin to modify Tomioka in view of Kamimura such that the one or more heat-generating electronic devices comprise at least two processing units in order to increase the processing power of the portable computing device.
Regarding claim 8, Tomioka in view of Kamimura and Lin fails to explicitly disclose the heat sink includes a single vapor chamber and the at least two processing units are thermally coupled to the single vapor chamber.
However, Lin teaches the heat sink (240) includes a single vapor chamber ([0029]: 240 includes a single vapor chamber) and the at least two processing units are thermally coupled ([0029]) to the single vapor chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Lin to modify Tomioka in view of Kamimura and Lin such that the heat sink includes a single vapor chamber and the at least two processing units are thermally coupled to the single vapor chamber in order to dissipate heat from the at least two processing units in a compact, plate-like, and thin form thus being able to fit in a thin display.
Claims 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka and Kamimura as applied to claims 1 and 10 above, and further in view of Degner et al. (US 2018/0352676).
Regarding claim 11, Tomioka discloses the at least one cooling fan comprises a first cooling fan (29); and the first air inlet (65) is fluidly coupled to the first cooling fan ([0051]).
Tomioka in view of Kamimura fails to explicitly disclose the at least one cooling fan comprises a first cooling fan and a second cooling fan; the first air inlet is fluidly coupled to the first cooling fan; and the display portion further includes a second air inlet that is formed in the first surface and is fluidly coupled to the second cooling fan.
However, Degner teaches (Figs.1-4) the at least one cooling fan (302) comprises a first cooling fan (406) and a second cooling fan (408); the first air inlet (202) is fluidly coupled (Fig.3) to the first cooling fan; and the display portion (100) further includes a second air inlet (204) that is formed in the surface (surface of 106 where 202 and 204 are disposed) and is fluidly coupled (Fig.3) to the second cooling fan.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Degner to modify Tomioka in view of Kamimura such that the at least one cooling fan comprises a second cooling fan and a second air inlet in order to increase cooling by adding a second fan with a second air inlet.
Regarding claim 14, Tomioka in view of Kamimura fails to explicitly disclose the at least one cooling fan comprises a first cooling fan and a second cooling fan that both cause cooling air to discharge into a plenum prior to flowing across the cooling fins.
However, Degner teaches (Figs.1-4B, 7A, and 10-12) the at least one cooling fan (302) comprises a first cooling fan (406) and a second cooling fan (408) that both cause cooling air (air entering through 202 and 204) to discharge into a plenum prior (554 and 556) to flowing across the cooling fins (1002) (406 and 408 both cause air entering through 202 and 204 to discharge into 554 and 556 before flowing across 1002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Degner to modify Tomioka in view of Kamimura such that the at least one cooling fan comprises a second cooling fan in order to increase cooling by adding a second fan.
Regarding claim 15, Tomioka in view of Kamimura and Degner fails to explicitly disclose the first cooling fan is configured to operate at a rotational speed that is within 100 rotations per minute of a rotational speed associated with the second cooling fan.
However, Degner teaches the first cooling fan is configured to operate at a rotational speed (rotational speed of 504) that is within 100 rotations per minute of a rotational speed (rotational speed of 506) associated with the second cooling fan ([0065]: the speed differential can be maintained at any speed levels and a non-zero speed differential of about 6% to 10% can be maintained thus a rotational speed within 100 rotations per minute can mathematically be achieved).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Degner to modify Tomioka in view of Kamimura and Degner such that the first cooling fan operates at a rotational speed within 100 rotations per minute of a rotational speed of the second fan in order to avoid creating loud noise ([0065]).
Examiner’s Note: Further regarding claim 15, the Office notes that the limitation “configured to operate at a rotational speed that is within 100 rotations per minute of a rotational speed associated with the second cooling fan” is a functional limitation. Since the structure of the device of Tomioka in view of Kamimura and Degner is identical to the claimed structure, the device of Tomioka in view of Kamimura and Degner is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” In the instant case, the first cooling fan and the second cooling fan of Degner is taught to be able to operate at any rotational speed and within a 6%-10% non-zero speed differential and therefore considered capable of performing the recited function.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tomioka and Kamimura as applied to claims 1 above, and further in view of Janik et al. (US Patent 6,212,069 of record cited in the IDS).
Regarding claim 13, Tomioka discloses the display portion includes an air inlet (65) that is fluidly coupled to a first inlet (60a) of the at least one cooling fan.
Tomioka in view of Kamimura fails to explicitly disclose the display portion includes an air inlet that is fluidly coupled to a first inlet of the at least one cooling fan, and wherein the air inlet increases in size when the display portion is opened away from the base portion.
However, Janik teaches (Figs.6 and 22) the display portion (24) includes an air inlet (Fig.22; Col.11, Lns.9-21, portion between 28 and 26 showing the arrow is the air inlet) that is fluidly coupled to a first inlet (92) of the at least one cooling fan (88), and wherein the air inlet increases in size (size of the air inlet) when the display portion is opened away from the base portion (22) (Col.11, Lns.4-8, the air inlet opening increases in size by translating 28 away from 26 when the portable computing device is opened (i.e. 24 is opened away from 22)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Janik to modify Tomioka in view of Kamimura such that the display portion includes an air inlet that increases in size when the portable computing device is opened in order to concentrate cool airflow directly onto the one or more heat-generating electronic devices when the portable computing device is being used.
Examiner’s Note: Further regarding claim 13, the Office notes that the limitation “the air inlet increases in size when the display portion is opened away from the base portion” is a functional limitation. Since the structure of the device of Tomioka in view of Kamimura and Janik is identical to the claimed structure, the device of Tomioka in view of Kamimura and Janik is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” In the instant case, the air inlet of Janik is taught to increase in size when the display portion is opened away from the base portion and therefore considered capable of performing the recited function.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tomioka and Kamimura as applied to claims 1 above, and further in view of Wu (US 2018/0040532).
Regarding claim 17, Tomioka in view of Kamimura fails to explicitly disclose the one or more heat-generating electronic devices are thermally coupled to the heat sink via a diamond-like carbon coating formed at a discrete location proximate a higher heat-generating region of one of the one or more heat-generating electronic devices.
However, Wu discloses (Fig.5) the one or more heat-generating electronic devices (550) are thermally coupled to the heat sink (510 and 520 in combination) via a diamond-like carbon coating ([0039]: 540, diamond-like carbon) formed at a discrete location (location 540 is formed) proximate a higher heat-generating region (region between 550 and 540 where a high amount of heat is generated from 550) of one ([0035]: 550 - CPU) of the one or more heat-generating electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Wu to modify Tomioka in view of Kamimura such that a diamond-like carbon coating is used to thermally couple the one or more heat-generating electronic devices to the heat sink in order to increase a rate of heat dissipation from the heat sink ([0039]).
Response to Arguments
Applicant’s arguments filed June 1, 2022 have been fully considered, but notes that Applicant’s arguments are directed to claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (see rejection above).
However, regarding Applicant’s argument that none of the cited references, specifically Kamimura, can teach or suggest the amended limitation “at least one cooling fan configured to direct cooling air across…at least a portion of the at least one or more heat generating electronic devices” and that in order to teach this limitation, “Kamimura would have to disclose the idea that the blower fan 28 in the display portion 2 of the laptop computer blows cooling air over the processor 24”, the Office respectfully disagrees and directs Applicant’s attention to Figures 8 and 9 of Kamimura. The broadest reasonable interpretation for the amended limitation does not limit the scope to blowing cooling air over the one or more heat-generating electronic devices like Applicant suggests. Instead, the amended limitation clearly recites that the at least one cooling fan is configured to direct cooling air across the one or more heat-generating electronic devices. Figures 8 and 9 of Kamimura clearly show air being drawn into the housing by the at least one cooling fan and circulating within thus directing cooling air to circulate across the one or more heat-generating electronic devices positioned within the housing. Therefore, although the blower of Kamimura blows air out of the display portion, it also draws air into the display portion to direct cooling air across the one or more heat-generating electronic devices.
For the reasons provided above, it is believed that the Kamimura reference does teach the aforementioned limitations of claims 1 and 18, and the rejection above using the Kamimura reference is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./            Examiner, Art Unit 2835                                                                                                                                                                                            
/STEPHEN S SUL/            Primary Examiner, Art Unit 2835                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.merriam-webster.com/dictionary/adjacent
        2 https://www.merriam-webster.com/dictionary/adjacent